EXHIBIT 21 SUBSIDIARIES OF REGISTRANT Name State of Formation and Organization Trade Name S And A Commercial Associates Limited Partnership Maryland None Pierre Towers, LLC * New Jersey Pierre Towers Damascus Centre, LLC New Jersey Damascus Center Westwood Hills, LLC New Jersey Westwood Hills Wayne Preakness, LLC New Jersey Preakness S/C Grande Rotunda, LLC New Jersey The Rotunda WestFREIT Corp Maryland WestFREIT WestFredic LLC Maryland WestFredic * Owned 100% by S And A Commercial Associates 56
